Response to Amendment
	This office action is responsive to amendment filed on 12/28/2020. Claims 1
, 2, 5, 13, 14, 17 and 20 are amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 It is unclear how providing by the first app a first identity can include generating the first identity and subsequently installing the first app when no identity exists prior to the providing step (hence the generation) and where the first app in not even installed (hence the subsequent installation). The claim is being read as generating and providing the identity by the first app to the second app which is subsequently installed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-20 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Chen et al. U.S. Patent Pub. No. 2019/0151764 (referred to hereafter as Chen).
As to claim1, Chen teaches a computer implemented method provided on a computer device, the method comprising:
	 providing, by a first app running on at least one processor of the computer device, a first identity (fig 15-16, 0007; using single sign-on process in cooperation with the social networking platform where the gaming platform may receive the user credentials); 
	using a web function running on the at least one processor to obtain the first identity from the first app (paragraph 0007; user login credentials are received from the social networking system and used to authenticate the user to the game); 
transmitting the first identity obtained by the web function to a first server (0007; SSO is provided); 

	and transmitting the series of events to the first server (0005, 0095 games managed on a server).
As to claim 2, Chen teaches the method of claim 1, comprising wherein providing the first identity comprises: installing the first app and generating the first identity (0082, app is installed on a client system); and the method further comprises subsequently installing the second app and obtaining the first identity from the first app (see paragraph 0007, SSO login).
	As to claim 3, Chen teaches the method of claim 1 comprising; installing the first app and checking if there is any other app installed on the device which has previously generated the first identity; and if so, using the previously generated first identity (see at least paragraphs 0007, 0083, SSO).
	As to claim 5, Chen teaches the method of claim 1, wherein providing the first identity comprises: installing the second app and generating the first identity; and the method further comprises subsequently installing the second app and obtaining, by the first app, the first identity from the second app (see at least paragraphs 0082-0083).

	6. (Original) The method of claim 1 comprising; installing the second app and checking if the first app is installed on the device which has previously generated the 
	As to claim 9, Chen teaches the method of claim 1, wherein the events are provided with a second identity, at least one of the events comprising the first identity and the second identity (fig 4, 0080, users sharing gaming moment).
	As to claim10, Chen teaches the method of claim 1, comprising receiving at the streaming platform the series of events as part of a stream of events comprising events from a plurality of devices (gaming moment 0007 and 0086).
	As to claim11, Chen teaches the method of claim 10, comprising filtering the stream of events using the first identifier to determine a second identifier and filtering the stream of events to provide the series of events (0008, gaming rank and leaderboard by list of player IDs).
	As to claim12, Chen teaches the method as claimed in claim 1, comprising receiving a request for the first identity from the first server and in response transmitting the first identity to the first server (0080 gaming platform can use the social network to sign on and vice versa).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and further in view of Suresh et al. U. S. Patent No.8, 838,970 (referred to hereafter as Suresh).

As to claim 4, Chen teaches the method of claim 1. Chen does not explicitly teach which whether a device has previously generated a first identity; and if not, generating the first identity. However, Suresh teaches an identity verification process for example, a student has an account with a platform but has not previously enrolled in an identity-verified track for a course, and is thus prompted to create a registered/identity-verified profile that is used to verify the student’s real-world identity (see aol.15, line 65-col.16 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Suresh with those of Chen to make the system more secure by performing identity verification and comparing authentication information received to the stored information.


As to claim 7 Chen teaches the method of claim 1 Chen does not explicitly teach which whether a device has previously generated a first identity; and if not, generating the first identity. However, Suresh teaches an identity verification process for example, a student has an account with a platform but has not previously enrolled in an identity-verified track for a course, and is thus prompted to create a registered/identity-verified profile that is used to verify Jane's real-world identity (see aol.15, line 65-col.16 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Suresh with those of Chen to make the system more secure by performing identity verification and comparing authentication information received to the stored information.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and further in view of Zhu et al. 2012/0052954 (referred to hereafter as Zhu).

As to claim 8, Chen teaches the method of claim 8. Chen does not explicitly teach first identity is unique to a computer device. However, Zhu teaches methods systems and computer programs method for playing a game using a portable device. Furthermore, Zhu teaches a store is aware of the player's identity, either because the player has been at the store previously, or because the game console notified the database, or because of the unique identifier of the portable device, such as a mobile phone.


Claims 13-20 do not teach anything above and beyond the limitations of claims 1-12 and rejected for similar reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

/SARGON N NANO/           Primary Examiner, Art Unit 2457